933 So. 2d 1221 (2006)
Betty JONES, Appellant,
v.
MIAMI-DADE COMMUNITY COLLEGE & Gallagher Bassett Services, Inc., Appellees.
No. 1D05-1032.
District Court of Appeal of Florida, First District.
July 13, 2006.
William F. Souza and Christopher Graver of Law Offices of William F. Souza, North Miami Beach, for Appellant.
Karen M. Gilmartin of Kelley, Kronenberg, Gilmartin, Fichtel & Wander, Miami Lakes, for Appellees.
PER CURIAM.
Betty Jones appeals an order of the judge of compensation claims (JCC) finding that the parties had reached a settlement of the workers' compensation case at issue. We conclude that Jones rejected or repudiated the deal, as was her right pursuant *1222 to the terms of the settlement papers submitted by the E/C. We also note that a JCC's authority in such situations extends only to a determination of whether the parties reached a settlement. See Fivecoat v. Publix Super Markets, Inc., 928 So. 2d 402 (Fla. 1st DCA Apr.11, 2006); Jacobsen v. Ross Stores, 882 So. 2d 431, 432 (Fla. 1st DCA 2004).
REVERSED.
KAHN, C.J., ERVIN and VAN NORTWICK, JJ., concur.